Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/8/2022 has been received; Claims 1-30 are pending.
Specification
The amendment filed 6/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Reference Character 15; side grooves
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11, 14-30 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 2011/0138653) in view of Troy (USPN 6,092,305)
Regarding Claim 1 & 25, Corbett discloses a structure for an article of footwear (Figure 1), the structure comprising: an upper (11), 5an outsole component (16) and a component (14 & 13), wherein the outsole component comprises resiliently deflecting diaphragm elements (21) at the bottom thereof for generation of pumping action for forcing air towards the component (Para. 21-23), and the component comprises cavities (17) facing the resiliently deflecting diaphragm elements and arranged to receive 10air from the resiliently deflecting diaphragm elements (Para. 21-23), air circulation channels (26) extending substantially laterally from the cavities between the removable component and the outsole component for distributing air forced into the cavities by the resiliently deflecting diaphragm elements to the interior of the article of footwear (Figures 1-3 & 8, Para. 21-23) via perforations (27 & 28) extending 15from the air circulation channels through the component (Para. 21-23), and sealing areas (areas adjacent to 25 & 26, Figure 2) adjacent to the cavities and air circulation channels, the sealing areas being arranged to prevent air from escaping the cavities and 20air circulation channels (Figures 1-3 & 8, Para. 21-23).  
Corbett does not specifically disclose a removable component and a holding recess arranged to receive and held the removable component on top of the outsole component. However, Troy discloses a structure for an article of footwear (Figures 1-5), the structure comprising: 5an outsole component (14) and a removable component (10), and a holding recess (26) arranged to receive and held the removable component on top of the outsole component (Col. 7, lines 23-32). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a removable component held in a holding recess, as taught by Troy, to the shoe of Corbett, in order to have a component which can fit a user’s preference or restore overlay comfort of the shoe when needing to be replaced. 
The combination of Corbett and Troy disclose the removable component being dimensioned to provide and accurate fit between side of the removable component and the holding recess (as modified, Corbett, Figures 1 & Troy, Figures 1-5, provide an accurate fit inasmuch is understood by the examiner)
Regarding Claim 2, the combination of Corbett and Troy do not specifically disclose at least a part of the sides of the holding recess comprise upper material of the article of footwear. However, Troy discloses further discloses at least a part of the sides of the holding recess comprise upper material of the article of footwear (Figures 4 & 5, Col. 6, line 66-Col. 7, line 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form at least a part of the sides of the holding recess comprise upper material of the article of footwear as taught by Troy, in order to provide a smooth continuous interior surface of shoe which can be worn on its own.
Regarding Claim 3, the combination of Corbett and Troy disclose the removable component comprises side grooves (Corbett, 25) extending from the air circulation channels to an upper side of the removable component (Figures 1-3).  
Regarding Claim 4, the combination of Corbett and Troy disclose the removable component comprises at least one expanded perforated area (Corbett, 52) for enhanced air circulation (Corbett, Para. 22).  
Regarding Claim 5, the combination of Corbett and Troy disclose the at least one expanded perforated area is provided on the underside of the removable component (Corbett, Figure 9) and comprises a pattern of perforations (Corbett, Figure 9) for connecting the respective air 5circulation channel with an upper side of the removable component (Corbett, Figure 10).   
Regarding Claim 6, the combination of Corbett and Troy disclose the removable component comprising perforations (Corbett, 25 and/or 27 & 28) connected to the air circulation channels for distributing air within the mid and front sections of the 10article of footwear while the heel section of the article of footwear is free of such perforations (Corbett, Figures 1-10).  
Regarding Claim 7, the combination of Corbett and Troy disclose at least one further element between the removable component and the outsole 15component (Corbett, 40), the at least one further element being arranged for airflow from the resiliently deflecting diaphragm elements to air circulation channels provided on the underside of the removable component (Corbett, Para. 26).  
Regarding Claim 8, the combination of Corbett and Troy disclose a strobel sock (Troy, 32) attached to 20upper material of the article of footwear (Troy, Col. 6, line 66-Col. 7, line 15) and perforated at locations aligned with the resiliently deflecting diaphragm elements (as modified, Corbett, Figures 1-3). 
Regarding Claim 9, the combination of Corbett and Troy disclose the strobel sock is cemented and/or stitched to the outsole component and/or to the upper material (Col. 6, line 66-Col. 7, line 15).  
Regarding Claim 10, the combination of Corbett and Troy disclose do not specifically disclose a shank and/or heel element. However, Troy further discloses a shank (Troy, 24) arranged to allow airflow of the removable component (Col. 9, lines 18-39, by properly securing the structure). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the shank of Troy, to the shoe of Corbett-Troy, in order to interlock the removable component with the outsole, preventing shift during use. The combination of Corbett and Troy, as modified, disclose the shank allowing airflow from the resiliently deflecting diaphragm elements to the air circulation channels of the removable component. 
Regarding Claim 11, the combination of Corbett and Troy disclose the shank and/or the heel element comprises openings tapering from the resiliently deflecting diaphragm elements towards the cavities at the removable component.   
Regarding Claim 14, the combination of Corbett and Troy disclose the outsole is configured to provide at least a part of the air circulation channels (Corbett, Figures 1-3).  
Regarding Claim 15, the combination of Corbett and Troy disclose the cavities are arranged to cause pumping action of air into the air circulation channels (Corbett, Para. 21-23).   
Regarding Claim 16, the combination of Corbett and Troy disclose the removable 15component comprises an integrated midsole (Corbett, 14) and footbed structure (Corbett, 13).  
Regarding Claim 17, the combination of Corbett and Troy disclose an upper and a structure according to any preceding claim (Corbett, Figures 1-3). 

Regarding Claim 18, the combination of Corbett and Troy disclose the sides of the holding recess are provided by the upper (Troy, Figures 1-5).  
Regarding Claim 19, Corbett discloses a component for an article of footwear (Figure 1, 13 & 14), the removable component comprising: cavities (17) facing resiliently deflecting diaphragm elements of an outsole component (16) for receiving air pumped by the diaphragm elements towards the cavities and distribution of air flows from the cavities within the 30component (Para. 21-23), air circulation channels (26) on the side of the removable component facing the outsole component and extending substantially laterally from the cavities for distributing air flows from the resiliently deflecting diaphragm elementsWO 2019/158685PCT/EP2019/053798 16 within the article of footwear (Figures 1-3 & 8, Para. 21-23) via perforations (27 & 28) extending from the air circulation channels through the component (Para. 21-23), and sealing areas adjacent to the cavities and air circulation channels, the sealing areas (areas adjacent to 25 & 26, Figure 2) being arranged to prevent air from escaping the cavities and 5air circulation channels (Figures 1-3 & 8, Para. 21-23). 
Corbett does not specifically disclose a removable component and a holding recess arranged to receive and held the removable component on top of the outsole component. However, Troy discloses a structure for an article of footwear (Figures 1-5), the structure comprising: 5an outsole component (14) and a removable component (10), and a holding recess (26) arranged to receive and held the removable component on top of the outsole component (Col. 7, lines 23-32). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a removable component held in a holding recess, as taught by Troy, to the shoe of Corbett, in order to have a component which can fit a user’s preference or restore overlay comfort of the shoe when needing to be replaced. 
The combination of Corbett and Troy disclose the removable component being dimensioned to provide and accurate fit between side of the removable component and the holding recess (as modified, Corbett, Figures 1 & Troy, Figures 1-5, provide an accurate fit inasmuch is understood by the examiner).
Regarding Claim 20, the combination of Corbett and Troy disclose the removable component comprises side grooves (Corbett, 25) extending from the air circulation channels to an upper side of the removable component (Figures 1-3).  
 Regarding Claim 21, the combination of Corbett and Troy disclose the removable component comprises at least one expanded perforated area (Corbett, 52) for enhanced air circulation (Corbett, Para. 22).  
Regarding Claim 22, the combination of Corbett and Troy disclose the at least one expanded perforated area is provided on the underside of the removable component (Corbett, Figure 9) and comprises a pattern of perforations (Corbett, Figure 9) for connecting the respective air 5circulation channel with the upper side of the removable component (Corbett, Figure 10).
Regarding Claim 23, the combination of Corbett and Troy disclose the removable component comprising perforations (Corbett, 25 and/or 27 & 28) connected to the air circulation channels for distributing air within the mid and front sections of the 10article of footwear while the heel section of the article of footwear is free of such perforations (Corbett, Figures 1-10).  
Regarding Claim 24, the combination of Corbett and Troy disclose the cavities are arranged to cause pumping action of air into the air circulation channels (Corbett, Para. 21-23).   
Regarding Claim 26, the combination of Corbett and Troy disclose a strobel sock (Troy, 32) between the removable component and the outsole (as modified, Corbett, Figures 1-3), the strobel sock being attached to the upper(Troy, Col. 6, line 66-Col. 7, line 15) a and perforated at locations aligned with the resiliently 20deflecting diaphragm for airflow from the resiliently deflecting diaphragm elements to the air circulation channels of the removable component (as modified, Corbett, Figures 1-3).  
Regarding claims 27-30, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 2011/0138653) in view of Troy (USPN 6,092,305) in further view of Galloway (USPN 682,141).
Regarding Claim 10, the combination of Corbett and Troy do not specifically disclose a shank and/or heel element. However, Galloway further discloses a heel (Figures 1-5) arranged to allow airflow (Page 1, line 93- Page 2, line 17). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the heel of Galloway, to the shoe of Corbett-Troy, in order to provide a convenient and effective means of counter acting shock, strain an pressure communication when walking. The combination of Corbett and Troy, as modified, disclose the shank allowing airflow from the resiliently deflecting diaphragm elements to the air circulation channels of the removable component. 
Regarding Claim 11, the combination of Corbett, Troy and Galloway disclose the heel element comprises openings (Galloway, M) tapering from the resiliently deflecting diaphragm elements towards the cavities at the removable component (as modified, Corbett, Figures 1-3).   
Regarding Claim 12, the combination of Corbett, Troy and Galloway disclose the at least one further component is configured to provide at least one air circulation channel (Galloway, Figures 1-5, Page 1, line 93- Page 2, line 17).  

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 2011/0138653) in view of Troy (USPN 6,092,305) in further view of Gallegos (US 2004/0016144)
Regarding Claim 13, the combination of Corbett and Troy do not specifically disclose the outsole 5component is side stitched and/or corner stitched to upper material of the article of footwear. However, Gallegos discloses an outsole secured to an upper material can be attached conventionally using stitching (Para. 23). It would have been obvious to stitched the outsole to the upper material, as taught by Gallegos, in order to connect and attached the outsole to an upper. Such modification would be considered a mere choice of a preferred optimum configuration for attaching an upper to an outsole as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts the combination of Corbett and Troy to create a removable component and a holding recess would be unfeasible and would not have been obvious.  
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Corbett teaches all the elements of the outsole and component, as well as air circulation channels (it is noted elements 13 & 14 are being used as the component; together). Corbett does not teach a removable component and a holding recess. Troy teaches an air circulation sole which has a removable component and a holding recess. Based on the teaching of troy, it would have been obvious to one of ordinary skill to include a holding recess between the sole and component, and thus providing a removable component so various circulation patterns and sole characteristics can be achieved. The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA. 1969). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732